Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
2.	Applicant’s amendment filed October 21, 2022 amends claims 1-18. Claim 19 new.  Claims 1-19 have been presented for examination. Applicant’s amendment has been fully considered and entered.
 Claim Rejections - 35 USC § 103
3.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
4.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.       Claims 1-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Modi (US 20160189531 A1) (hereinafter Modi) in view of Duff (US 20200065433 A1) (hereinafter Duff).

               Regarding claim 1, Modi discloses a method (Fig. 1) comprising: 
receiving, by a controller (Fig. 1, controller 73), vibration notifications from vibration sensor devices distributed within a building (para 15, sensors in a smart-home environment , security event for which an alarm output and/or notification message transmitted and events caused by vibration, shaking, striking, detected by sensor).
Modi specifically fails to disclose accessing, by the controller, a vibration sensor map associated with the building, the vibration sensor map including sensor location entries for the vibration sensor devices; 
determining a location of a target based on at least a portion of the vibration notifications and the vibration sensor map; and triggering an alarm event based on a detection of the target within the building and one or more alarm criteria.
In analogous art, Duff discloses accessing, by the controller, a vibration sensor map associated with the building, the vibration sensor map including sensor location entries for the vibration sensor devices (para 101, GPS location associated with a high level general description of a property, such as, an address, unit number, a lot number, a tax map number, a county designation, para 447, position within or proximate to structure determined via positioning identifiers, , updated map /schematic displays detailing structure and directing smart device to source of the subject malfunction); 
determining a location of a target based on at least a portion of the vibration notifications and the vibration sensor map; and triggering an alarm event based on a detection of the target within the building and one or more alarm criteria (para 174, map of real estate shown with icons 140A-142A  that have virtual structures, para 586, map 2401 comprises an indicator of position, para 467, At step 1715, structural damage correlated with a pattern of vibration measured. At step 1716, threshold range of values measured by a sensor may be set and an alert routine may be executed, para 320, Structure set threshold value for required ROI above which receiving such an alert with).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of  security system that provide sensor to detect a motion event of a building disclosed by Modi to use sensors generating data quantifying conditions within or proximate to the Infrastructure as taught by Duff to determining a geographic position of a Structure via a global positioning system device in a smart device proximate to the Structure and identifying a digital model of the Structure based upon the geographic position of the Structure, [Duff, paragraph 0346].
Regarding claim 2, Modi discloses the method of claim 1, comprising: filtering one or more of the vibration notifications that correspond to one or more vibrations originating from one or more predetermined vibration sources, wherein the at least the portion of the vibration notifications correspond to one or more vibrations that originate from locations other than the one or more predetermined vibration sources (para 19, sensors of the smart-home environment and  vibration detected by sensors, para 24, security system determine vibration, shaking, striking, movement is, repeated over predetermined period of time, para 27, security system determines vibration is non-periodic, system output alarm or notification message and detection corroborated with data detected from other sensors in the home or building).
Regarding claim 3, Modi discloses the method of claim 1, wherein each of the vibration notifications includes a sensor identifier, a vibration amplitude, and a timestamp (para 38, sensors 71, 72  determine whether detected data is repeated over a period of time, para 87, sensor 72 and controller 73 determine device 20 is associated with authorized user according to transmitted identification information, para 110, information about user's residence treated so that personally identifiable information determined for user, or a user's geographic location).
Regarding claim 4, Modi fails to disclose the method of claim 3, comprising: filtering one or more of the vibration notifications based on the respective vibrational amplitudes and a predetermined amplitude criterion, wherein the at least the portion of the vibration notifications satisfy the predetermined amplitude criterion.
In analogous art, Duff discloses the method of claim 3, comprising: filtering one or more of the vibration notifications based on the respective vibrational amplitudes and a predetermined amplitude criterion, wherein the at least the portion of the vibration notifications satisfy the predetermined amplitude criterion (para 447, position within or proximate to structure determined via positioning identifiers, updated map /schematic displays detailing structure and directing smart device to source of subject malfunction, para 467, threshold range of values measured by a sensor set and an alert routine executed in the event threshold  range exceeded, para 320, Virtual Structure set a threshold  value for required ROI above which interested in receiving such an alert).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of  security system that provide sensor to detect a motion event of a building disclosed by Modi to use sensors generating data quantifying conditions within or proximate to the Infrastructure as taught by Duff to determining a geographic position of a Structure via a global positioning system device in a smart device proximate to the Structure and detect physical reference markers; coded via ID such as Bar Code, Hash tag, and alphanumeric or other identifier. [Duff, paragraph 0101].
Regarding claim 5, Modi discloses the method of claim 1, wherein the one or more alarm criteria specify a restricted area of the building, and wherein triggering the alarm event comprises triggering the alarm event based on a detection of the target within the restricted area of the building (para 78, sensors 71, 72, aggregated data, and signatures of events and vibration, shaking, striking, moving data detected with sensors 71, 72  compared with stored signatures to determine security event, alarm device activated or notification message transmitted).
Regarding claim 6, Modi discloses the method of claim 1, comprising: determining a path of the target within the building based on the vibration notifications; identifying one or more rooms of the building that the target entered based on the path; and generating a list of one or more room identifiers corresponding to the identified one or more rooms  (para 87, sensor 72 and controller 73 determine device 20 is associated with authorized user according to transmitted identification information, para 110, information about user's residence treated so that personally identifiable information determined for user, or user's geographic location).
Regarding claim 7, Modi discloses the method of claim 1, comprising: performing a calibration process on the vibration sensor devices; obtaining layout information of the building; and determining locations of the vibration sensor devices located in the building with respect to the layout information, wherein the sensor location entries respectively include the determined locations (para 080, controller 73  determining signatures of events (e.g., opening a window or door, periodic vibration or noise, and the like) so that security system accurately distinguish between human-caused motion events and vibration from other sources, para 16, security system so as to determining that opening of door or window is human-caused event).
Regarding claim 8, Modi discloses the method of claim 7, wherein each of the sensor location entries comprises a sensor identifier, a room identifier, and sensor coordinates (para 38, sensors 71, 72  determine whether detected data is repeated over a period of time, para 87, sensor 72 and controller 73 determine device 20 is associated with authorized user according to transmitted identification information, para 110, information about user's residence treated so that personally identifiable information determined for user, or a user's geographic location).
Regarding claim 9, Modi discloses the method of claim 7, wherein performing the calibration process comprises: selecting a vibration sensor device to calibrate; and providing a notification to prompt a user to walk in a room containing the selected vibration sensor device to obtain a vibrational baseline for that device (para 17, system determine whether motion is a human-caused event by calibrating sensors to store, recognize typical movement or motion range of door or window, para 38, sensors 71,72  adjusted, calibrated, or distinguish motion from human-caused events and other vibration, noise, and motion detected by sensors 71).
Regarding claim 10, Modi discloses a system (Fig. 1) comprising: a controller (Fig. 1, controller 73) configured to: receive, from at least one of three or more vibration sensor devices located in a building, vibration notifications from the vibration sensor devices (para 15, sensors in a smart-home environment , security event for which an alarm output or notification message transmitted and events caused by vibration, shaking, detected by sensor).
Modi specifically fails to disclose access a vibration sensor map that a) is associated with the building, and b) includes sensor location entries for the three or more vibration sensor devices, 
in response to accessing the vibration sensor map, detecting a location of a target using at least a portion of the vibration notifications and the vibration sensor map; and trigger an alarm event using i) a result of the detection of the location of the target within the building and ii) one or more alarm criteria.
In analogous art, Duff discloses access a vibration sensor map that a) is associated with the building, and b) includes sensor location entries for the three or more vibration sensor devices (para 101, GPS location associated with a high level general description of a property, such as, an address, unit number, a lot number, a tax map number, a county designation, para 447, position within or proximate to structure determined via positioning identifiers, , updated map /schematic displays detailing structure and directing smart device to source of the subject malfunction); 
in response to accessing the vibration sensor map, detecting a location of a target using at least a portion of the vibration notifications and the vibration sensor map; and trigger an alarm event using i) a result of the detection of the location of the target within the building and ii) one or more alarm criteria (para 174, map of real estate shown with icons 140A-142A  that have virtual structures, para 586, map 2401 comprises an indicator of position, para 467, At step 1715, structural damage may be correlated with a pattern of vibration measured. At step 1716, threshold range of values measured by a sensor may be set and an alert routine may be executed, para 320, Structure set a threshold  value for required ROI above which receiving such an alert with).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of  security system that provide sensor to detect a motion event of a building disclosed by Modi to use sensors generating data quantifying conditions within or proximate to the Infrastructure as taught by Duff to determining a geographic position of a Structure via a global positioning system device in a smart device proximate to the Structure and identifying a digital model of the Structure based upon the geographic position of the Structure, [Duff, paragraph 0346].
Regarding claim 11, Modi discloses the system of claim 10, wherein the controller is configured to filter one or more of the vibration notifications that correspond to one or more vibrations originating from one or more predetermined vibration sources, and wherein the at least the portion of the vibration notifications correspond to one or more vibrations that originate from locations other than the one or more predetermined vibration sources (para 19, sensors of the smart-home environment and  vibration detected by sensors, para 24, security system determine vibration, shaking, striking, movement is, repeated over predetermined period of time, para 27, security system determines vibration is non-periodic, system output alarm or notification message and detection corroborated with data detected from other sensors in the home or building).
Regarding claim 12, Modi discloses the system of claim 10, wherein each of the vibration notifications includes a sensor identifier, a vibration amplitude, and a timestamp (para 38, sensors 71, 72  determine whether detected data is repeated over a period of time, para 87, sensor 72 and controller 73 determine device 20 is associated with authorized user according to transmitted identification information, para 110, information about user's residence treated so that personally identifiable information determined for user, or a user's geographic location).
Regarding claim 13, Modi fails to disclose the system of claim 12, wherein the controller is configured to filter one or more of the vibration notifications using the respective vibrational amplitudes and a predetermined amplitude criterion, and at least the portion of the vibration notifications satisfy the predetermined amplitude criterion.
In analogous art, Duff discloses the system of claim 12, wherein the controller is configured to filter one or more of the vibration notifications using the respective vibrational amplitudes and a predetermined amplitude criterion, and  at least the portion of the vibration notifications satisfy the predetermined amplitude criterion (para 447, position within or proximate to structure determined via positioning identifiers, updated map /schematic displays detailing structure and directing smart device to source of malfunction, para 467, threshold range of values measured by sensor set and alert routine executed in event threshold  range exceeded, para 320, Virtual Structure set threshold  value for required ROI above which interested in receiving such an alert).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of  security system that provide sensor to detect a motion event of a building disclosed by Modi to use sensors generating data quantifying conditions within or proximate to the Infrastructure as taught by Duff to determining a geographic position of a Structure via a global positioning system device in a smart device proximate to the Structure and detect physical reference markers; coded via ID such as Bar Code, Hash tag, and alphanumeric or other identifier. [Duff, paragraph 0101].
Regarding claim 14, Modi discloses the system of claim 10, wherein the one or more alarm criteria specify a restricted area of the building, and the controller is configured to trigger the alarm event in response to detecting of the target within the restricted area of the building (para 78, sensors 71, 72, aggregated data, and signatures of events and vibration, shaking, striking, moving data detected with sensors 71, 72  compared with stored signatures to determine security event, alarm device activated or notification message transmitted).
Regarding claim 15, Modi discloses the system of claim 10, wherein the controller is configured to: determine a path of the target within the building using the vibration notifications, identify one or more rooms of the building that the target likely entered using the path, and generate a list of one or more room identifiers corresponding to the identified one or more rooms (para 87, sensor 72 and controller 73 determine device 20 is associated with authorized user according to transmitted identification information, para 110, information about user's residence treated so that personally identifiable information determined for user, or user's geographic location).
Regarding claim 16, Modi discloses the system of claim 10, wherein the controller is configured to: obtain layout information of the building, and determine locations of the vibration sensor devices located in the building with respect to the layout information, and wherein the sensor location entries respectively include the determined locations (para 80, controller 73 may determining signatures of events (e.g., opening a window or door, periodic vibration or noise, and the like) so that security system accurately distinguish between human-caused motion events and vibration from other sources, para 16, security system to determining that opening of door or window is human-caused event).
Regarding claim 17, Modi discloses the system of claim 16, wherein each of the sensor location entries comprises a sensor identifier, a room identifier, and sensor coordinates (para 38, sensors 71, 72  determine whether detected data is repeated over a period of time, para 87, sensor 72 and controller 73 determine device 20 is associated with authorized user according to transmitted identification information, para 110, information about user's residence treated so that personally identifiable information determined for user, or a user's geographic location).
Regarding claim 18, Modi discloses the system of claim 16, wherein the controller is configured to perform calibration process comprising: selecting a vibration sensor device to calibrate; and providing a notification to prompt a user to walk in a room containing the selected vibration sensor device to obtain a vibrational baseline for that device (para 17, system determine motion is human-caused event by calibrating sensors, recognize movement of door or window, para 38, sensors 71,72  adjusted, calibrated, distinguish motion from human-caused events and vibration, noise, motion detected by sensors 71).
Regarding claim 19, Modi fails to disclose the method of claim 1, wherein determining the location of the target based on at least the portion of the vibration notifications and the vibration sensor map is responsive to accessing the vibration sensor map that a) is associated with the building and b) includes the sensor location entries for the vibration sensor devices.
In analogous art, Duff discloses determining the location of the target based on at least the portion of the vibration notifications and the vibration sensor map is responsive to accessing the vibration sensor map that a) is associated with the building and b) includes the sensor location entries for the vibration sensor devices (para 101, GPS location associated with a high level general description of a property, such as, an address, unit number, a lot number, a tax map number, a county designation, para 447, position within or proximate to structure determined via positioning identifiers, , updated map /schematic displays detailing structure and directing smart device to source of the subject malfunction, para 467, threshold range of values measured by a sensor set and an alert routine executed in the event that threshold  range is exceeded or upon analysis that detects signal indicating a condition in the structure, para 320, Virtual Structure set a threshold  value for required ROI above which interested in receiving such an alert).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of  security system that provide sensor to detect a motion event of a building disclosed by Modi to use sensors generating data quantifying conditions within or proximate to the Infrastructure as taught by Duff to determining a geographic position of a Structure via GPS in a smart device proximate to the Structure and identifying a digital model of the Structure based upon the geographic position of the Structure, [Duff, paragraph 0346].
Response to Arguments
7.        Applicant's arguments filed October 21, 2022 have been fully considered but they are not persuasive. 
          On page 9, lines 7-12, and lines 26-27, and page 10, lines 1-2,  the applicant argues that the reference(s) do not teach or even suggest each and every limitations as claimed.
          The examiner respectfully disagrees and points out that the Modi teaches as in Fig. 1,  sensors in a smart-home environment , security event for which an alarm output and/or notification message transmitted and events caused by vibration, shaking, striking, detected by sensor [015] and security system determines vibration is non-periodic, system output alarm or notification message and detection corroborated with data detected from other sensors in the home or building [027] and  information about user's residence treated so that personally identifiable information determined for user, or a user's geographic location [110], and sensors 71, 72, aggregated data, and signatures of events and vibration, shaking, striking, moving data detected with sensors 71, 72  compared with stored signatures to determine security event, alarm device activated or notification message transmitted [078], and
Duff teaches position within or proximate to structure determined via positioning identifiers, updated map /schematic displays detailing structure and directing smart device to source of the subject malfunction [447] and threshold range of values measured by a sensor set and an alert routine executed in the event that threshold  range is exceeded or upon analysis that detects signal indicating a condition in the structure [0467] and, Virtual Structure set a threshold  value for the required ROI above which interested in receiving such an alert [0320], and map of real estate shown with icons 140A-142A  that have virtual structures [0174] and,  map 2401 comprises an indicator of position [586] and, At step 1715, structural damage may be correlated with a pattern of vibration measured. At step 1716, threshold  range of values measured by a sensor may be set and an alert routine may be executed [467].
Thus, Modi (US 20160189531 A1)  in view of Duff (US 20200065433 A1) disclose the applicant’s whole invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689